DETAILED ACTION
Notice to Applicant
This communication is in response to the amendment filed December 22, 2020.  Claims 1 – 7 and 9 are amended.  Claims 11 – 20 are new.  Claims 1 - 20 are pending.  The present application is a continuation of application 13/016,842, now U.S. Patent Number 10,332,225 B2.  
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The rejection of Claims 1 – 10 on the ground of nonstatutory double patenting over claims 1, 3, 6, and 11 – 13 of U.S. Patent No. 10,332,225 is hereby withdrawn based upon the amendment submitted December 22, 2020.

Drawings
The objection to the drawings are withdrawn based upon the amendment submitted December 22, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 20 are drawn to a method and computer-readable media, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 11 recite selecting a case study comprising a plurality of case studies, wherein the case study is selected based upon at least one similarity between the selected case study and a current medical case, wherein the current medical case comprises a first treatment plan for a first patient and wherein the selected case study is for a second patient different from the first patient, wherein the selected case study comprises reference images and also comprises a second treatment plan, and wherein the selected case study further comprises first outcome information describing the outcome of treating the second patient according to the second treatment plan; inputting at least a portion of the selected case study into a tool set that also accesses the current medical case, wherein the portion comprises the reference images, determining a final version of the first treatment plan and adding the final version of the first treatment plan, wherein the final version of the first treatment plan is based on the current medical case, accessing second outcome information describing the outcome of treating the first patient according to the final version of the first 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by determining the optimal treatment plan/outcome for a patient using physician selected past cases which are similar to the patient’s case. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a database” and “A computer readable media comprising computer-executable instructions stored therein, the computer-executable instructions”, are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0018] It should be borne in mind, however, that all of these and similar terms are to be associated with the appropriate physical quantities and are merely convenient labels applied to these quantities. Unless specifically stated otherwise as apparent from the following discussions, it is appreciated that throughout the present invention, discussions utilizing terms such as "processing" or "accessing" or "executing" or "storing" or "rendering" or the like, refer to the action and processes of a computer system, or similar electronic computing device, that manipulates and transforms data represented as physical (electronic) quantities within the computer system's registers and memories and other computer readable media into other data similarly represented as physical quantities within the computer system memories or registers or other such information storage, transmission or display devices. When a component appears in several embodiments, the use of the same reference numeral signifies that the component is the same component as illustrated in the original embodiment.

Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 10 and 12 – 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claims 11 – 20 are additionally rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “computer readable media comprising computer-executable instructions”. The published specification (paragraph 18) state the terms processing, accessing, storing, or rendering refer to the action and processes of a computer system that manipulates and transforms data represented as physical (electronic) quantities within the computer systems registers and memories and other computer readable media into other data similarly represented as physical quantities within the computer system. The present claims can be considered “tangible” for a “computer readable media” leave open the per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

	
Claim Rejections - 35 USC § 103
The rejections of Claim 1, 3 – 5, 7, and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frigstad et al, herein after Frigstad (U.S. Publication Number 2005/0010098 A1) in view of Hill et al., herein after Hill (U.S. Publication Number 2011/0188718) in view of Chalana et al., herein after Chalana (U.S. Patent Number 7,158,692 B2) are withdrawn based upon the amendment submitted December 22, 2020.
The rejection of Claim 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frigstad et al, herein after Frigstad (U.S. Publication Number 2005/0010098 A1) in 
The rejection of Claims 6, 8, and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frigstad et al, herein after Frigstad (U.S. Publication Number 2005/0010098 A1) in view of Hill et al., herein after Hill (U.S. Publication Number 2011/0188718) in view of Chalana et al., herein after Chalana (U.S. Patent Number 7,158,692 B2) further in view of Brown et al., herein after Brown (U.S. Publication Number 2007/0288264 A1) are withdrawn based upon the amendment submitted December 22, 2020.

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 103
The 35 USC 103 rejections have been withdrawn based upon the amendments submitted, specifically the limitations “wherein the selected case study further comprises first outcome information…..”, accessing second outcome information describing the outcome of treating the first patient according to the final version of the first treatment plan; and combining the final version of the first treatment plan, the second treatment plan, and the respective outcomes of the second treatment plan and the final version of ”  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626